 1   GARCIA HERNÁNDEZ SAWHNEY, LLP
     Geoffrey T. Tong (SBN 140312)
 2     gtong@ghslaw.com
     Erica S. Kim (SBN 313261)
 3     ekim@ghslaw.com
     801 N. Brand Blvd., Suite 620
 4   Glendale, California 91203
     Tel: (213) 347-0210
 5   Fax: (213) 347-0216
 6
     Attorney for Defendant
 7   THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
 8

 9                        UNITED STATES DISTRICT COURT
10                  FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12   MICHAEL ROONEY,                           Case No.: 2:18-CV-03174-JAM-DB
13          Plaintiff,                         ORDER RE:
14                                             JOINT STIPULATION TO EXTEND
                            v.                 TIME TO RESPOND TO
15                                             COMPLAINT BY THIRTY (30) DAYS
     THE LINCOLN NATIONAL LIFE
16   INSURANCE COMPANY,                        [Filed concurrently with Joint
                                               Stipulation to Extend Time to Respond
17          Defendants.                        to Complaint by Thirty (30) Days]

18

19

20

21

22

23

24

25

26

27

28
                                     [PROPOSED] ORDER RE:
         JOINT STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT BY THIRTY (30) DAYS
 1
                                            ORDER
 2
           PURSUANT TO STIPULATION AND GOOD CAUSE APPEARING,
 3
           Defendant Lincoln National Life Insurance Company’s deadline to respond to
 4
     Plaintiff’s Complaint is extended by thirty (30) days and shall be due on or before March
 5
     9, 2019.
 6
           IT IS SO ORDERED.
 7

 8
     Date: February 5, 2019                     /s/ John A. Mendez_________________
 9
                                                Hon. John A. Mendez
10                                              Judge of the United States District Court
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 1
                                       [PROPOSED] ORDER RE:
           JOINT STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT BY THIRTY (30) DAYS
